Name: Commission Regulation (EEC) No 797/81 of 27 March 1981 adopting exceptional support measures for the market in pigmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 82/ 10 Official Journal of the European Communities 28 . 3 . 81 COMMISSION REGULATION (EEC) No 797/81 of 27 March 1981 adopting exceptional support measures for the market in pigmeat Only products coming from the regions concerned by the sanitary measures resulting from the appearance of foot-and-mouth disease and described as a prohibited zone in the order of the Prefect of the Department Cotes du Nord of 17 March 1981 , may benefit from such aid . The list of products which qualify for aid and the rele ­ vant amounts are set out in the Annex hereto . 2 . If the period of storage is extended or curtailed, the amount of aid shall be adjusted accordingly. The amounts of the supplements per month and the deductions per day are set out in columns 6 and 7 of the Annex . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organiza ­ tion of the market in pigmeat (*), as last amended by Regulation (EEC) No 2966/80 (2), and in particular Article 20 thereof, Whereas, because of the health situation in the breeding sector in one region of production in France, the passage of live pigs and pigmeat from this region is temporarily prohibited ; Whereas, in order to take account of the limitations to free circulation resulting from the situation , excep ­ tional measures to support the market in that specific region must be taken ; Whereas it is therefore appropriate to fix private storage aid for certain sensitive products in accordance with the detailed implementing rules for the granting of private storage aid in the pigmeat sector adopted by Commission Regulation (EEC) No 1092/80 (3 ) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Pigmeat, Article 2 The minimum quantities per contract and per product shall be as follows : (a) 50 tonnes for carcases and half carcases ; (b) 20 tonnes for hams, shoulders, loins and bellies (streaky). Article 3 Placing of the products in storage shall be completed within 30 days following conclusion of the contract. Article 4 HAS ADOPTED THIS REGULATION : Article 1 The security shall be 20 % of the amounts of aid set out in the Annex. Article 51 . From 30 March until 1 May 1981 the French intervention agency shall grant private storage aid in the pigmeat sector in accordance with the detailed rules laid down in Regulation (EEC) No 1092/80 and in this Regulation . This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 March 1981 . For the Commission Poul DALSAGER Member of the Commission ( ») OJ No L 282, 1 . 11 . 1975, p. 1 . (2 ) OJ No L 307, 18 . 11 . 1980, p . 5 . (3) OJ No L 114, 3 . 5 . 1980, p . 22 . 28 . 3 . 81 Official Journal of the European Communities No L 82/ 11 ANNEX (ECU/tonne) CCT heading No Products in respect of which aid is granted Amount of the aid for a period of storage of Amount 4 months 5 months 6 months Supplement per month Deduction per day 1 2 3 4 5 6 7 ex 02.01 A III a) 1 Carcases or half carcases without the head, chaps, neck, flare fat, kidneys, forefeet, tail , precrural flank and spinal cord, fresh or chilled 240 264 288 24 0-80 ex 02.01 A III a) 2 Unboned hams with or without rind and fat, fresh or chilled 280 310 340 30 1 00 ex 02.01 A III a) 3 Unboned shoulders (fores) with or without rind and fat, fresh or chilled 280 310 340 30 1 00 ex 02.01 A III a) 4 Unboned loins, fresh or chilled 280 310 340 30 1 00 ex 02.01 A III a) 5 Bellies (streaky) with or without rind and ribs, fresh or chilled 140 160 180 20 0-67 NB. Loins falling within subheading ex 02.01 A III a) 4 may be with or without rind. The adherent layer of fat, however, not exceeding 25 mm in thickness, includes the rind.